Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of impersonation, counterfeiting/forgery and correspondence with a parolee. We now confirm.
Contrary to petitioner’s assertion, the determination of guilt is supported by substantial evidence in the form of the misbehavior report, related documentation, hearing testimony and confidential information (see Matter of Morillo v Goord, 38 AD3d 947, 947 [2007]; Matter of Turner v Goord, 32 AD3d 1119, 1120 [2006], lv denied 8 NY3d 804 [2007]). We have reviewed each of the remaining contentions advanced by petitioner and find them to be without merit.
Cardona, EJ., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.